The appellant demurred on the ground (1) that two causes of action have been improperly united in the complaint; (2) that the two alleged causes of action are not separately stated; (3) that the complaint does not state facts sufficient to constitute either cause of action; (4) that there is a defect of parties defendant; (5) that there is an action pending between Annie E. Fuller and C. G. Wood over the land in controversy.
In the light of numerous decisions of the Court we think his Honor was correct in overruling the demurrer. The judgment is therefore
Affirmed.